--------------------------------------------------------------------------------

Exhibit 10.5



EXECUTION VERSION
 
INTERNAP CORPORATION EMPLOYMENT COVENANTS AGREEMENT


This Employment Covenants Agreement (the “Agreement”) is made this 26th day of
August 2019 and is effective for all purposes as of October 1, 2019 (the
“Effective Date”), between Internap Corporation (the “Company”) and Michael
Sicoli (“You” or “Your”) (collectively, the “Parties”). Unless otherwise
indicated, all capitalized terms used in this Agreement are defined in the
“Definitions” set forth in Exhibit A. Exhibit A is incorporated by reference and
is included in the definition of “Agreement.”
 
For and in consideration of the Company’s agreement to employ You or continue to
employ You, You agree to the following terms:
 
1.          Fiduciary Duty. You owe a duty of care and loyalty to the Company,
as well as a duty to perform Your duties to the Company in a manner that is in
the best interests of the Company. You owe such duties to the Company in
addition to duties imposed upon You under applicable law.
 
2.          Work Product. Your employment duties may include the creation of
Work Product in areas directly or indirectly related to the business of the
Company or to a line of business that the Company may reasonably be interested
in pursuing. All Work Product shall constitute work made for hire and shall be
owned upon its creation exclusively by the Company. You hereby assign all Work
Product arising from your employment duties to the Company (whether
presently-existing or created in the future), for the exclusive benefit of the
Company. If (i) any of the Work Product may not be considered work made for
hire, or (ii) ownership of all right, title and interest in and to the Work
Product will not vest exclusively in the Company, then, without further
consideration, You hereby assign all presently-existing Work Product to the
Company, and agree to assign, and automatically assign, upon future creation,
all future Work Product to the Company.
 
The Company shall have the right to obtain and hold in its own name copyrights,
patents, design registrations and continuations thereof, proprietary database
rights, trademarks, rights of publicity and any other protection available in
the Work Product and all of the assets, properties, contracts, rights and
obligations relating thereto, including the right to recover for damages and
profits and any and all other remedies for past, present and future infringement
or misappropriation of the Work Product. You shall not take any actions
inconsistent with this Agreement, including but not limited to the execution of
any agreements with any third parties that may affect title in any Work Product
by the Company. At the Company’s request, You agree to perform, during or after
Your employment with the Company, any acts to transfer, perfect and defend the
Company’s ownership of the Work Product, including, but not limited to: (i)
executing all documents and instruments (including a formal assignment to the
Company), whether for filing an application or registration for protection of
the Work Product (an “Application”) or otherwise under any form of intellectual
property laws whether in the United States or elsewhere in the world, (ii)
explaining the nature and technical details of construction and operation of the
Work Product to persons designated by the Company, (iii) reviewing and approving
Applications and other related papers, or (iv) providing any other assistance
reasonably required for the orderly prosecution of Applications. You agree to
provide additional evidence to support the foregoing if such evidence is
considered necessary by the Company, is in Your possession or control, and is
reasonably available and retrievable.
 
You agree to disclose to the Company and provide the Company with a complete
written description of any Work Product in which You are involved (solely or
jointly with others) and the circumstances surrounding the creation of such Work
Product, upon creation of any subject matter that may constitute Work Product,
and upon request by the Company.
 

--------------------------------------------------------------------------------

3.          License. During Your employment and after Your employment with the
Company ends, You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free license to: (i) make, use, sell, copy, perform, display, distribute
or otherwise utilize copies of the Licensed Materials, (ii) prepare, use and
distribute derivative works based upon the Licensed Materials, and (iii)
authorize others to do the same. You shall notify the Company in writing of any
Licensed Materials You deliver to the Company.


4.          Return of Company Property/Materials. Upon the termination of Your
employment for  any reason or upon the Company’s request at any time, You shall
immediately return to the Company all of the Company’s property, including, but
not limited to, mobile phone, personal digital assistant (PDA), keys, passcards,
credit cards, confidential or proprietary lists (including, but not limited to,
Customer, supplier, licensor and client lists), rolodexes, tapes, laptop
computer, software, computer files, marketing and sales materials and any other
property, record, document or piece of equipment belonging to the Company. You
shall not (i) retain any copies of the Company’s property, including any copies
existing in electronic form, which are in Your possession, custody or control,
or (ii) destroy, delete or alter any Company property, including, but not
limited to, any files stored electronically, without the Company’s prior written
consent. The obligations contained in this Section shall also apply to any
property which belongs to a third party, including, but not limited to, (i) any
entity which is affiliated or related to the Company, or (ii) the Company’s
Customers, licensors or suppliers.
 
5.          Injunctive Relief. If You breach Section 2 or Section 4 of this
Agreement, You agree that: (a) the Company would suffer irreparable harm; (b) it
would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company; and (c) if the
Company seeks injunctive relief to enforce this Agreement, You shall waive and
shall not (i) assert any defense that the Company has an adequate remedy at law
with respect to the breach, ( or (iii) require the Company to post a bond or any
other security. Nothing contained in this Agreement shall limit the Company’s
right to any other remedies at law or in equity.
 
6.          At-will Employment. This Agreement does not create a contract of
employment or a contract for benefits. Your employment relationship with the
Company is at-will. This means that at either Your option or the Company’s
option, Your employment may be terminated at any time, with or without cause or
notice.
 
7.          Attorneys’ Fees. In the event of litigation relating to this
Agreement, the prevailing party will be entitled to recover attorneys’ fees and
costs of litigation in addition to all other remedies available at law or in
equity, regardless of which party initiated the proceedings.  If there is no
prevailing party, each party will each bear their own costs and attorneys’ fees
incurred.
 
8.          Waiver. The Company’s failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision. The
Company’s waiver of any breach of this Agreement shall not act as a waiver of
any other breach.
 
9.          Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal or unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.


10.        Governing Law. The laws of the Commonwealth of Virginia shall govern
this Agreement without reference to the principles of conflicts of law of
Virginia or any other jurisdiction.
 
2

--------------------------------------------------------------------------------

11.         No Strict Construction. If there is a dispute about the language of
this Agreement, the fact that one Party drafted the Agreement shall not be used
in its interpretation.
 
12.        Entire Agreement. This Agreement, including Exhibit A which is
incorporated by reference, constitutes the entire agreement between the Parties
concerning the subject matter of this Agreement. This Agreement supersedes any
prior communications, agreements or understandings, whether oral or written,
between the Parties relating to the subject matter of this Agreement.


13.        Successors and Assigns. This Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You. You shall not have the right to assign Your rights or obligations under
this Agreement. The covenants contained in this Agreement shall survive
cessation of Your employment with the Company, regardless of who causes the
cessation or the reason for the cessation.
 
14.        Execution. This Agreement may be executed in one or more
counterparts, including, but not limited to, facsimiles and scanned images. Each
counterpart shall for all purposes be deemed to be an original, and each
counterpart shall constitute this Agreement.
 
15.        Consent to Jurisdiction and Venue. You agree that any and all claims
arising out of or relating to this Agreement shall be brought in a state or
federal court of competent jurisdiction in Virginia. You consent to the personal
jurisdiction of the state and/or federal courts located in Virginia. You waive
(a) any objection to jurisdiction or venue, or (b) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.


16.        Affirmation. You acknowledge that You have carefully read this
Agreement, You know and understand its terms and conditions, and You have had
the opportunity to ask the Company any questions You may have had prior to
signing this Agreement.


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.
 
Internap Corporation
Employee
   
By: /s/ Peter D. Aquino
 
/s/ Michael T. Sicoli

 
Title: Chief Executive Officer
 
Print Name:  Michael T. Sicoli
 



4

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITIONS
 
A.          “Customer” means any person or entity to which the Company has sold
its products or services.
 
B.          “Licensed Materials” means any materials that You utilize for the
benefit of the Company, or deliver to the Company or the Company’s Customers,
which (i) do not constitute Work Product, (ii) are created by You or of which
You are otherwise in lawful possession, and (iii) You may lawfully utilize for
the benefit of, or distribute to, the Company or the Company’s Customers,
regardless of whether they are resellers, distributors or end users.


C.          “Work Product” means:
 


(i)
any data, databases, materials, documentation, computer programs, inventions
(whether or not patentable), designs, trademarks and/or works of authorship,
including but not limited to, discoveries, ideas, concepts, properties,
formulas, compositions, methods, programs, procedures, systems, techniques,
products, improvements, innovations, writings, pictures, audio, video, images
and artistic works and any related application or registrations and each and
every original, interim and final version, copy, replica, prototype or other
original work of authorship thereof or in any way related thereto, any and all
reproductions, distribution rights, ancillary rights, performances, displays,
derivative works, amendments, versions, modifications, copies or other
permutations of the foregoing, regardless of the form or type and the renewals
and extensions thereof, or





(ii)
any subject matter (including but not limited to any new and useful process,
machine, manufacture or composition or matter, or any new and useful improvement
thereof) protected or eligible for protection under patent, copyright,
proprietary database, trademark, trade secret, rights of publicity, confidential
information or other property rights, including all worldwide rights therein,

 
that is or was conceived, created or developed in whole or in part by You while
employed by the Company and that either (a) is created within the scope of Your
employment, (b) is based on, results from or is suggested by any work performed
within the scope of Your employment and is directly or indirectly related to the
business of the Company or a line of business that the Company may reasonably be
interested in pursuing, (c) has been or will be paid for by the Company, or (d)
was created or improved in whole or in part by using the Company’s time,
resources, data, facilities or equipment.
 


A-1

--------------------------------------------------------------------------------